Van Brent, P. J,
I concur in the conclusion arrived at by Mr. Justice Macomber, but I do not see that any question can be raised as to the power of the trustee to convey under the broad admissions contained in the agreed case. It is agreed in the case submitted that, in a certain action brought in the supreme court, a final judgment was duly entered, whereby it was adjudged that one Benjamin Collins, as trustee, was vested with full power and authority to execute the powers and trusts created by the will in question, and that the said supreme court, by its order duly made and entered on due ■ and sufficient petition, did duly order and adjudge that said Benjamin Collins *883be permitted, and he was thereby permitted, to surrender his trust, and that, by another order duly made and entered, the said court appointed the plaintiff trustee, in the place of said Collins, to hold the share of said estate in question, with all the powers and authority given to the trustees by the provisions of the original will. It is also admitted that all these judgments and orders of the supreme court were made on due and full notice to all the parties interested, and that in each case the court had full and complete jurisdiction in the premises. These facts being admitted, there is no question as to the powers of the trustee open for discussion now. It is admitted by this record that a court having jurisdiction of the subject-matter and all the parties has adjudged that the substituted trustee has the power which is sought to be questioned in this case. That adjudication, under these circumstances, disposes of the question, and the decrees and orders mentioned cannot be reviewed or reversed in this proceeding. The plaintiff is entitled to judgment, therefore, and it is not necessary to discuss at all the question proposed to be submitted.